DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-6		Pending
Claims 1, 3, 4, and 5	Amended
Claim 6			New
Prior Art References:
Flückiger		US 6,086,303
Stiebitz et al.		US 8,480,342 B2
Hettich		US 6,328,516 B1
Shih			US 9,850,935 B2

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Flückiger (US 6,086,303) in view of Stiebitz et al. (US 8,480,342 B2).

Regarding currently amended claim 1, Flückiger discloses a wood screw (abstract) comprising: 
a head (5); and
a shank (1, 4) extending along a length direction (fig. 1), the shank (1, 4) including a main shank portion (4) and a tapered portion (1); both wherein:
the main shank portion (4) and the tapered portion (1) have a first end (fig. 1)and a second end (fig. 1) opposite 
the first end (fig. 1) of the main shank portion (4) is directed to the head (5) and the second end (fig. 1) of the main shank portion (4) is connected to the first end (fig. 1) of the tapered portion (1), and 
remains smaller in diameter (fig. 1) than the main shank portion (4) about the length direction (fig. 1) of the shank (1, 4): and,
a first locking thread (fig. 1) is formed on the main shank portion (4) , and to connect[[ed]] to the first locking thread (fig. 1);
except for [wherein a plurality of drilling units is formed on the tapered portion (1), s are in outside diameter than the second locking thread (fig. 1)], and in outside diameter than the first locking thread (fig, 1).
Examiner notes that Flückiger does not explicitly disclose wherein a plurality of drilling units is formed on the tapered portion, the drilling units are smaller in outside diameter than the second locking thread. 
However, Stiebitz teaches wherein a plurality of drilling units (7) is formed on the tapered portion (fig. 1), the drilling units (7) are smaller in outside diameter (col. 2, lines 59-61; “about half”) than the second locking thread (6). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Flückiger wherein a plurality of drilling units is formed on the tapered portion, the drilling units are smaller in outside diameter than the second locking thread as taught by Stiebitz to provide a cutting edge for an easier installation of the screw.  

Regarding claim 2, Flückiger, as modified by Stiebitz, discloses the wood screw as claimed in claim 1, except for wherein both the drilling unit (7, Stiebitz) and the second locking thread (fig. 1) have a height; the height of the drilling unit (7, Stiebitz) is no more than 0.9 times of the height of the second locking thread (fig. 1).
However, it would have been an obvious matter of design choice wherein both the drilling unit and the second locking thread have a height; the height of the drilling unit is no more than 0.9 times of the height of the second locking thread, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Flückiger as modified by Stiebitz.

Regarding currently amended claim 3, Flückiger, as modified by Stiebitz, discloses the wood screw as claimed in claim 1, wherein the drilling units (7, Stiebitz) are arranged at the tapered portion (fig. 2, Stiebitz) along the length direction (fig. 1) of the shank (1, 4) linearly or obliquely (figs. 1-2, Stiebitz), and spaced from one another (figs. 1-2, Stiebitz).

Regarding currently amended claim 5, Flückiger, as modified by Stiebitz, discloses the wood screw as claimed in claim 1, wherein at least one of the drilling units (7, Stiebitz) s across a portion of one thread pitch of the second locking thread (6, Stiebitz), each drilling unit (7, Stiebitz) being thereby located within the same thread pitch of the second locking thread (6, Stiebitz).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flückiger (US 6,086,303) and Stiebitz et al. (US 8,480,342 B2) and further in view of Hettich (US 6,328,516 B1).

Regarding currently amended claim 4, Flückiger, as modified by Stiebitz, discloses the wood screw as claimed in claim 1, except for wherein each of the drilling units (7, Stiebitz) spans at least one thread pitch (fig. 2, Stiebitz) of the second locking thread (6, Stiebitz) so that the top end and the bottom end of the drilling unit are located in two different thread pitches of the second locking thread, respectively.
Examiner notes that neither Flückiger nor Stiebitz explicitly discloses wherein each of the drilling units spans at least one thread pitch of the second locking thread so that the top end and the bottom end of the drilling unit are located in two different thread pitches of the second locking thread, respectively.
However, Hettich teaches wherein each of the drilling units (24) spans at least one thread pitch (fig. 2) of the second locking thread (21) so that the top end (fig. 2) and the bottom end (fig. 2) of the drilling unit (24) are located in two different thread pitches of the second locking thread (21), respectively. 
Therefore, it would have been an obvious matter of design choice to further modify Flückiger and Stiebitz wherein each of the drilling units spans at least one thread pitch of the second locking thread so that the top end and the bottom end of the drilling unit are located in two different thread pitches of the second locking thread, respectively, as taught by Hettich to provide a cutting edge for an easier installation of the screw.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Flückiger (US 6,086,303) and Stiebitz et al. (US 8,480,342 B2) and further in view of Shih (US 9,850,935 B2).

Regarding currently amended claim 6, Flückiger, as modified by Stiebitz, discloses the wood screw as claimed in claim 1, except for wherein no thread pitch of the second locking thread (6, Stiebitz) is fully spanned by an individual drilling unit (7, Stiebitz) along the length direction of the shank (1, Stiebitz).
Examiner notes that neither Flückiger nor Stiebitz explicitly discloses wherein no thread pitch of the second locking thread is fully spanned by an individual drilling unit along the length direction of the shank.
However, Shih teaches wherein no thread pitch of the second locking thread (24) is fully spanned by an individual drilling unit (221) along the length direction (fig. 2B) of the shank (21). 
Therefore, it would have been an obvious matter of design choice to further modify Flückiger and Stiebitz wherein no thread pitch of the second locking thread is fully spanned by an individual drilling unit along the length direction of the shank, as taught by Shih to provide a cutting edge for an easier installation of the screw.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd